DETAILED ACTION
	This action is responsive to the election filed March 31, 2021.
	Claims 1-17 and 21-23 are pending. Claims 18-19 (drawn to the non-elected method of manufacturing invention) are cancelled. Claims 21-23 are new.
	Claims 1, 10 and 21 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to for including a description of the prior art and problems the invention seeks to solve under the heading “Detailed Description.” The “Background of the Invention” is the heading where the description of the state of the prior art and where the problems involved in the prior art should be indicated. See MPEP 608.01(c).
	Paragraphs [0011]-[0012] are admitted prior art and must be moved to background (required heading, prior art). 37 C.F.R. 1.71(b) states, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old . . . .” By mixing the discussion of prior art and its problems with under the “Detailed Description” does not properly distinguish the solicited invention from what is old. Applicant is required to move the descriptions of the prior art and prior art problems to the Background section in 

Presentation at XVIII IMRC 2009 entitled, “Doped SbTe Phase Change Material in Memory Cells” by presenters from NXP-TSMC Research Center
The term “applicant,” as defined in 37 C.F.R. § 1.42(b), means the assignee. The assignee in this application is listed as Taiwan Semiconductor Manufacturing Co., Ltd.
During the examiner’s search, information surfaced regarding the XVIII International Materials Research Congress 2009 conference (“XVIII IMRC 2009”) that was held from August 16, 2009 to August 21, 2009 in Cacun, Mexico. The examiner was able to access the program schedule, which is attached, for session 13 which occurred on Monday August 17, 2009. Session 13’s program schedule indicates an invited talk entitled, “Doped SbTe Phase Change Material in Memory Cells,” presented by “M.A.A. in ‘t Zandt, F.J. Jedema, D.J. Gravesteijn,  K. Attenborough, and R.A.M. Wolters.” The presenters' asterisks notes indicate at least some of the presenters were affiliated with NXP-TSMC Research Center. It appears the TSMC, of NXP-TSMC, may correspond to instant applicant.
The examiner was unable to access the presentation materials for “Doped SbTe Phase Change Material in Memory Cells” used by the presenters during the XVIII IMRC 2009. The Office takes no position on the question as to whether or not this presentation is material to patentability. Instead, if applicant (TSMC) was involved in the XVIII IMRC 2009 presentation “Doped SbTe Phase Change Material in Memory Cells,” applicant is encouraged to file a copy of this reference on a compliant Rule 97 IDS for consideration by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for the breadth of their claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Nowhere in applicant’s Specification is there a description of the manner for making a phase change memory compound, to which applicant describes as the invention.
Applicant’s invention is disclosed as a phase change memory compound using antimony-telluride (Sb-Te), either one or two enhancement elements, and not using Germanium. Applicant explains a prior art GST compound, which persons skilled in the art would readily understand as the typical and stable GST-225 compound, in their originally filed disclosure (Spec. para. 11). Applicant explains the problems with the prior 
Applicant mentions two embodiments for their compound:
(1) an unspecified ternary chalogenide compound explained as having one enhancement element, where the element is one of N, Sc, Si, Ga, or C (Spec. para. 13, 17, 39); and
(2) an unspecified quaternary chalogenide compound explained as having two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or C (Spec. para. 21, 28, 29, 40).
Paragraph 29 is the only paragraph mentioning specific compounds, which are for used in the second embodiment for a multilayer phase change memory cell. Applicant’s three compounds are as follows:
(1) Sc0.01N0.05Sb0.35Te0.59;
(2) Sc0.02N0.07Sb0.34Te0.57; and
(3) Sc0.03N0.09Sb0.33Te0.55.
Although applicant elsewhere generally suggests compounds in terms of broad ranges of atomic percentages (Spec. para. 12: NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, CzSbxTey, where z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9; Spec. para. 21: ScwNzSbxTey, SiwNzSbxTey, GawNzSbxTey, CwNzSbxTey, where w is about 0.001 to 0.2, z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9), 
In other words, applicant at most merely mentions three specific phase change memory compounds listed above, without ever describing how to make these compounds or how to measure to know they have been made. No other specific compounds were mentioned. The three specific compounds mentioned are not claimed, and thus the scope of the claims exceeds the scope of the disclosure, to the extent it could be enabling, which it is not based upon the record.
The scope of the claims exceeds the scope of applicant’s three specific compounds. None of the claims recite any of the three specific compounds having their specific atomic percentages. The claims that require the atomic percentages are recited in breadth of one atomic percentage being merely less than or different from another (independent claim 1, claim 5, claim 8), a broad range of atomic percentages absent its critical elements (i.e., “first [unspecified] enhancement element,” “second [unspecified] enhancement element”) other than antimony and tellurium (claim 15). Some claims recite the elements of the phase change memory compound in broad-sweeping terms such as: an unspecific element, a broad chalcogen, and an unspecific first dopant (independent claim 1); the unspecific element, the broad chalcogen, the unspecific first dopant, but no germanium (claim 3); the unspecific element, the broad chalcogen, the first unspecific dopant, and an unspecific second dopant (claim 4); a chalcogenide material with a first dopant, and no germanium in the phase change element (independent claim 21). The remaining claims that recite detail of the phase change is antimony, the chalcogen element is tellurium, and the first dopant is nitrogen or scandium or silicon or gallium or carbon (claim 2); the unspecific element, the broad chalcogen, the first dopant is nitrogen, and the second dopant is scandium or silicon or gallium or carbon (claim 7); antimony, tellurium, and a first enhancement element that is nitrogen or scandium or silicon or gallium or carbon (independent claim 10); antimony, tellurium, and the first enhancement element that is nitrogen or scandium or silicon or gallium or carbon, but no germanium (claim 11); antimony, tellurium, and a first enhancement element that is nitrogen or scandium or silicon or gallium or carbon (independent claim 10); and antimony, tellurium, the first enhancement element that is nitrogen or scandium or silicon or gallium or carbon, and a second enhancement element that an element from the same set of element for, but not the same element as the first enhancement element (claim 14). None of the remaining claims recite any detail to the three specific compounds applicant mentions in paragraph 29.
The broad claims requiring merely “a first element” are only supported by a description of it being antimony (Sb), and broad claims requiring merely a “chalcogen element” are only supported by a description of it being tellurium (Te). The broad claims requiring merely dopants/enhancement elements have not been supported by a description of any link among the five exemplary dopant/enhancement element (i.e., Sc, Sc, Si, Ga, or C), by way of common properties or characteristics to demonstrate sufficient representative descriptions to support the genus.
A specification disclosure which contains a teaching of the manner and process In re Marzocchi, 439 F.2d 220, 223 (CCPA 1971). Here, applicant’ disclosure does not contain a teaching of the manner and process of making the phase change memory compounds that correspond in scope to those used in the claims. Even if the disclosure had taught the manner and process of making the compound corresponding to the claims, which it does not, reasons for doubting the disclosure are presented in the Wands Factor Analysis for Undue Experimentation, infra. Furthermore, applicant has not described an adequate number of species to demonstrate the scope of the breadth of their genus claims.

Wands Factor Analysis for Undue Experimentation
Claims 1-17 and 21-23 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, applicant’s specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. MPEP 2164.01. Determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” includes the following factors 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
(A) Breadth of the Claims
As detailed above in the scope of enablement rejection, which is incorporated-by-reference, all claims are recited in a high level of breadth exceeding the scope of the enabling disclosure because none of the claims recite any of the three specific compounds applicant mentions in paragraph 29. Independent claim 1 does not require any specific elements for the phase change memory compound’s “first element,” “chalcogen element,” or “first dopant.” Although claim 2 requires the “first element” and “chalcogen element” to be antimony and tellurium respectively, the “first dopant” is only narrowed to the extent it could be nitrogen, scandium, silicon, gallium, or carbon, elements not been described as substitutable or having similar enough properties to be representative of a recognizable class of materials. Claim 3 (dependent from 1) prohibits the phase change compound from including germanium. Claim 4 (dependent from 1) recites a “second dopant” and only limits it to be merely different from the Independent claim 10 recites the phase change memory compound is antimony and tellurium with a “first enhancement” element that it could be nitrogen, scandium, silicon, gallium, or carbon, elements not described as substitutable or having similar enough properties to be representative of a recognizable class of materials. Claim 11 prohibits the phase change compound from having germanium. Claim 14 recites a “second enhancement element” to be one of the set of elements, but not the same element as the “first enhancement element.” Independent claim 21 recites the phase change material as including an unspecific chalcogenide material with an unspecific “first dopant” not having germanium. For the various breadths of unspecific compounds claimed, when their atomic percentages are mentioned (which would permit persons skilled in the art to know phase change memory compounds are actually makeable and useable), the atomic percentages indicative of the compound are only recited in the high level of breadth by reciting an atomic percentage is merely “less than” another atomic percentage (Claims 1, 5, 8) or broad ranges (claim 15); The specific atomic percentages for the three specific compounds are not recited. The breadth of the claim is not commensurate with the scope of the disclosure, as mentioned above, and this factor weighs against enablement.
(B) The nature of the invention;
As detailed above in the scope of enablement rejection, which is incorporated-by-reference, the nature of the invention is a special phase change memory material that does not use germanium for purposes of avoiding the undesirable increased resistance zSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, CzSbxTey, where z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9; Spec. para. 21: ScwNzSbxTey, SiwNzSbxTey, GawNzSbxTey, CwNzSbxTey, where w is about 0.001 to 0.2, z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9), and even broader unspecified compounds described only in terms of their constituent elements without reference to their molecular formula (Spec. para. 13, 17, 39: one enhancement element, where the element is one of N, Sc, Si, Ga, or C; and Spec para. 21, 28, 29, 40: two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or C). However, applicant only provides three specific compounds in paragraph 29: Sc0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55. None of applicant’s disclosure teaches how to make these three specific phase change memory compounds, much less how to make their broad phase change memory compounds or any phase change memory compound. More importantly, the atomic percentages disclosed are not measurable to the level of precision and accuracy required to know whether or not the compound has in fact been made (see discussion of Wands factor (C)). This factor, in combination with the analysis for factor C, weighs against enablement.
(C) The state of the prior art;
The state of the prior art does not suggest an ability to produce or reproduce the unclaimed three specific compounds, or the breadth of the various claimed unspecific phase change memory compounds of claimed unspecific atomic percentages (either by 
The state of the phase change memory art is that there are three known stable phase change memory compounds, the most well-known being Ge2Sb2Te5 (GST-225, or simply GST). See Kozyukhin et al., Direct observation of amorphous to crystalline phase transitions in Ge–Sb–Te thin films by grazing incidence X-ray diffraction method, J. Materials Science: Materials in Electronics (2020) 31:10196-10206. There are a variety of unstable phase change memory compounds (Kozyukhin). Kozyukhin show in their Figure 2 EDX measurements of atomic percentages for the element in stable GST-225.
In the graph, Kozyukhin show the curves representing the atomic percentages of each element as the measurements are taken at the various thicknesses. The germanium atomic percentage for stable GST-225 varies from about 20 to perhaps about 5, dependent upon where there measurement is taken. The antimony atomic percentage for stable GST-225 varies from about 5 to perhaps about 60, dependent upon where there measurement is taken. The tellurium atomic percentage for stable GST-225 varies from about 75 to perhaps about 25, dependent upon where there measurement is taken. These three curves on Figure 2 demonstrate that not even stable GST-225 is a uniform compound where each of its elements’ atomic percentages 

    PNG
    media_image1.png
    665
    1283
    media_image1.png
    Greyscale

Kozyukhin, in Table 1, demonstrate that even EDX analysis of stable GST-225 is not an accurate and precise way of determining the atomic percentages of the elements by explaining that the measuresments are “averaged over the thickness of the [GST-225] film.” In other words, even stable GST-225 is not a uniform layer where the atomic percentage measurements of the constituent elements represent the actual compound. The EDX analysis is further broadened by the tolerance of +/- 1 at.%. Not only are the 
Zhou et al., Nitrogen-doped Sb-rich Si–Sb–Te phase-change material for high-performance phase-change memory, Acta Materialia 61 (2013) 7324-7333, explains energy-dispersive spectroscopy (EDS) analysis of their N-doped Sb-rich SiSbTe phase change memory compound does not provide a high level of accuracy and precision to the level applicant claims and discloses. In Table 1, Zhoi et al. explain EDS has an error tolerance of +/- 1 at.%, however Table 1 also shows wide-variation of measured atomic percentage of the same material results from sampling different regions as opposed to simply averaging the measurements. For example, for the SSTN_2 compound, the atomic percentage of nitrogen from Region A and Region B varies from 49.4 at.% to 10.8%.

    PNG
    media_image2.png
    900
    682
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    494
    media_image3.png
    Greyscale

Because EDX and EDS error tolerance is +/- 1 at.%, EDX and EDS cannot measure sub-percentage. Applicant mentions the atomic percentage of z for their broad ternany phase-change memory compounds NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, and CzSbxTey ranges from about 0.1 at.% to 20 at.% (Spec. para. 12). Applicant mentions the atomic percentages of w and z for their broad quaternary phase-change memory compounds ScwNzSbxTey, SiwNzSbxTey, GawNzSbxTey, and CwNzSbxTey (Spec. para. 21) likewise ranges from about 0.1 at.% to 20 at.% (Spec. para. 12).
The aforementioned prior art demonstrates the lower sub-percentage bound cannot be measured at that precision and accuracy.
For the three specific phase-change memory compounds applicant mentions in paragraph 29 (Sc0.01N0.05Sb0.35Te0.59; Sc0.02N0.07Sb0.34Te0.57; and Sc0.03N0.09Sb0.33Te0.55), these compounds’ elements’ atomic percentage are defined in exact terms of 1 atomic percentage, but that does not take into account the error tolerances or +/- 1 at.%. The atomic percentages for the elements of even the three specific compounds applicant mentions in paragraph 29 cannot be measured at that precision and accuracy. This is especially true because prior art demonstrates one must average all measurements of approximate the atomic percentages.  The prior art demonstrates not even applicant’s three specific compounds, which do not appear to be stable compounds, cannot be measured with accuracy and precision as applicant appears to disclose. This factor weighs against enablement.
(D) The level of one of ordinary skill;
	The level of skill in the phase-change memory art is likely high requiring knowledge of both material sciences and electrical engineering. This factor weighs in favor of enablement.

(E) The level of predictability in the art;
	The invention is directed to chemistry and material science of what appears to be unstable phase-change memory compounds, as opposed to electrical circuitry, and thus the invention is directed to an unpredictable art. See MPEP 2164.03.
MPEP 2164.03, quotes In re Marzocchi, 439 F.2d 220, 223-24 (CCPA 1971):
“[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.

	MPEP 2164.03 also explains:
The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.

	Applicant’s mentioning of the three specific compound, without ever describing how to make those compounds or even measure to the precision and accuracy required to know applicant’s compounds have been made, does not adequately demonstrate predictability of the other various unspecified compounds covered by the scope of the claim. This factor weighs against enablement.

(F) The amount of direction provided by the inventor and (G) The existence of working examples
As mentioned above, applicant mentions broad phase-change memory SbTe compounds using enhancement/dopant elements (Spec. para. 17 & 21) where their disclosed atomic percentages are not measureable at that degree of accuracy and precision because the measurement tools error tolerance of +/- 1 at.% exceeds applicant’s stated lower bound of 0.1 at.%. Although applicant mentions three specific compounds (Spec. para. 29), the atomic percentages are not measureable at the 
Applicant does not provide any direction or guidance as to how to make their three specific phase-change memory compounds, their slightly broader phase-change memory compounds covered by their two embodiments (Spec. para. 12: NzSbxTey, SczSbxTey, SizSbxTey, GazSbxTey, CzSbxTey, where z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9; Spec. para. 21: ScwNzSbxTey, SiwNzSbxTey, GawNzSbxTey, CwNzSbxTey, where w is about 0.001 to 0.2, z is about 0.001 to 0.2, x is about 0.1 to 0.6, y is about 0.4 to 0.9), their broad phase-change memory compounds covered by their two embodiments (Spec. para. 13, 17, 39: one enhancement element, where the element is one of N, Sc, Si, Ga, or C; and Spec para. 21, 28, 29, 40: two enhancement elements are used, where one is N, and the other is one of Sc, Si, Ga, or C), or any phase-change memory compound. It is not clear from applicant’s disclosure whether or not the three specific compounds mentioned are actual working examples or instead merely prophetic examples because applicant does not describe any work actually performed. See MPEP 2164.02.
These factor weighs against enablement.


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The quantity of experimentation required to arrive at the specific compounds disclosed and even the compounds claimed in their level breadth would be indeterminate because it would not be possible to measure the manufactured Wands Factor C, the state of the art EDX and EDS analysis measure atomic percentages based upon the sample, and the measurements must be averaged because even across a stable GST-225 phase-change compound each element’s atomic percent widely varies beyond applicant’s claimed range (esp. claim 15). Because applicant’s invention is their unique phase-change memory compounds, because these unique compounds appear to fall within a category of unstable phase-change memory compounds, and because applicant does not appear to have described working examples, they must disclose the manner of making these compounds such that a person skilled in the phase-change memory art (with an understanding of electrical engineering and materials science principles) would be taught how to make them. This factor is indeterminate.
Considering all of the aforementioned factors, for, against, and indeterminate, the subject matter of claims 1-17 and 21-23 fail to comply with the enablement requirement of 35 U.S.C. 112(a) as not teaching those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
To be entitled to reconsideration or further examiner, applicant must distinctly and specifically point out the supposed errors and must reply to these grounds of rejection. 37 C.F.R. 1.111(b). To adequately respond to the enablement requirement rejections, applicant must provide suitable proofs indicating that the specification is indeed enabling. See In re Wright, 999 F.2d 1557, 1561–1562 (Fed. Cir. 1993) (“When rejecting a claim under the enablement requirement of section 112, the PTO bears an initial burden of setting forth a reasonable explanation as to why it believes that the .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Despite the lack of enablement rejection presented supra, in the alternative and for purposes of compact prosecution to provide applicant applicable prior art meeting the breadth of certain claims, Claim(s) 1-2, 4, 5,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 20130112933). The breadth of these rejected claims do not prohibit germanium, and Zheng’s disclosure to a phase change memory alloy having GST doped with both carbon and nitrogen (Abstract), albeit having germanium, anticipate the breadth of these claims.

    PNG
    media_image4.png
    607
    941
    media_image4.png
    Greyscale


Claimed Material
Claimed Atomic Percentage
Zheng’s GSTCN Material
Zheng’s Atomic Percentage
“first element” (claim 1),  Sb (claim 2)
“first atomic percentage” (claim 1)
Sb of the GSTCN material

“chalcogen element” (claim 1), Te (claim 2), not Ge  (claim 3)
“second atomic percentage” (claim 1)
Te of the GSTCN material

“first dopant” (claim 1), N or Sc or Si or Ga or C (claim 2)
“third atomic percentage” less than both first and second (claim 1)
C of the GSTCN material

“second dopant” not the same as first dopant (claim 4), the other of N, Sc, Si, Ga, C (claim 7)
“fourth atomic percentage” (claim 4), less than third (claim 5)
N of the GSTCN material



With respect to claims 1, 2, 4, and 5, Zheng discloses a memory device (Fig.5) comprising:
a substrate (see Examiner’s Markup Zheng Fig. 2: unlabeled substrate);
a bottom electrode (see Examiner’s Markup Zheng Fig. 2: unlabeled bottom electrode) via overlying the substrate;
a top electrode (see Examiner’s Markup Zheng Fig. 2: unlabeled top electrode) overlying the bottom electrode via; and
a phase change element (see Examiner’s Markup Zheng Fig. 2: PCE; see also para. 89 and 93) disposed between the top electrode and the bottom electrode via,
wherein the PCE comprises a chalcogenide material (GST phase change material doped with both C and N, Abstract),
wherein the chalcogenide material comprises a first atomic percentage of a first element (Sb; see table above) a second atomic percentage of a chalcogen element (Te, see table above), and a third atomic percentage of a first dopant (N, see table above),
wherein the third atomic percentage is less than the first atomic percentage and is less than the second atomic percentage (see table above),
wherein the first element is antimony (Sb; see table above),
wherein the chalcogen element is tellurium (Te; see table above),
wherein the first dopant is nitrogen (N), scandium (Sc), silicon (Si), gallium (Ga), or carbon (C) (see table above),
a fourth atomic percentage of a second dopant (N; see table above), wherein the second dopant (N) is different than the first dopant (C), wherein fourth atomic percentage is less than the third atomic percentage (see table above, demonstrating 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Despite the lack of enablement rejection presented supra, for purposes of compact prosecution to apply the most applicable prior art of record, claims 1-7, 10-14, 16, 17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Breitwisch et al (7,943,420; “Breitwisch”) and Zhou et al. (“Nitrogen-doped Sb-rich Si-Sb-Te phase change material for high-performance phase change memory”; “Zhou”).1


    PNG
    media_image5.png
    701
    884
    media_image5.png
    Greyscale

With respect to independent claim 1, dependent claims 2-7, independent claim 10, dependent claims 11, and 14, and independent claim 21, Breitwisch teaches an integrated circuit (Fig. 21) comprising:
a substrate (Fig. 21: 50, col. 4, lines 40-41);
an insulator layer (Fig. 21: 100/107, col. 4, lines 24-29) overlying the substrate; and
a phase change memory (PCM) cell (Fig. 21: 120, col. 5, lines 22-29) disposed over the substrate,
wherein the PCM cell comprises a top electrode (Fig. 21: 123, col. 7, lines 19-26), a bottom electrode via (Fig. 21: 109/102/101, col. 5, lines 22-29 and col. 4, lines 40-
wherein the bottom electrode (see Markup) via extends through the insulator layer (Fig. 21: 100/107),
wherein the PCE comprises antimony (Sb), tellurium (Te), and a first dopant or enhancement element (see col. 6, lines 29-45, explaining Indium (In) or Silver (Ag)), wherein the first dopant or enhancement element (Indium (In) or Silver (Ag)) is different from Sb and Te. Breitwisch’s InSbTe  and AgInSbTe compounds do not use germanium (as claims 3, 11, and 21 preclude).
Breitwisch is silent to the material used for their “substrate” (relevant to claim 6). Breitwisch is also silent to the atomic percentages for their phase change memory compound and silent to using other types of phase change memory compounds with a different “dopant” or “enhancement element” such as nitrogen (N), scandium (Sc), silicon (Si), gallium (Ga), or carbon (C) as claimed. Breitwisch is silent to employing a second “dopant” or “enhancement element,” where the first is nitrogen and the second is either scandium, silicon, gallium, or carbon (required by claim 7).
Zhou explains a related quaternary Sb-Te phase change memory using additional dopants that is manufactured on a substrate with bottom and top elements (see page 7325, section 2) (“To characterize the effects of nitrogen addition on the memory switching behavior of SST phase-change material, PCM cells are fabricated using 0.18 lm complementary metal–oxide-semiconductor technology with a typical T-shaped structure, where the phase-change layer is sandwiched in between the top electrode and the tungsten bottom heater.”). Zhou’s material for phase change memory 
The Office takes OFFICIAL NOTICE that it is well-established in the semiconductor arts to use silicon as the material for a substrate in a semiconductor device such as a phase change memory. This fact is relevant to the analysis of claim 6, requiring the “second dopant” (which is taught by Zhou to be silicon) to be the same material as the substrate.
Zhou generally explains the measured atomic percentages averaged across the whole region of the SSTN memory material and summarize those measurements in Table 1 (page 7330). Applicant’s claims are met by Zhou’s SSTN compound as presented in the table below:
Claimed Material
Claimed Atomic Percentage
Zhou’s Material
Zhou’s Atomic Percentage
“first element” (claim 1),  Sb (claim 2); PCE having Sb (claim 10)
“first atomic percentage” (claim 1)
Sb of the SSTN material
Sb is 45.3 at.% in table 1
“chalcogen element” (claim 1), Te (claim 2), not Ge  (claim 3); PCE having Te (claim 10), not Ge (claims 10 and 21)
“second atomic percentage” (claim 1)
Te of the SSTN material
Te is 22.8 at.% in table 1
“first dopant” (claims 1 and 21), N or Sc or Si or Ga or C (claim 2); “first enhancement element different from Sb and Te. . . [being] nitrogen (N), scandium (Sc), silicon (Si), gallium (ga), or carbon (C)” (claim 10)
“third atomic percentage” less than both first and second (claim 1)
N of the SSTN material
N is 18.6 at.% in Table 1
“second dopant” not the same as first dopant (claim 4), the other of N, Sc, Si, Ga, C (claim 7); “second enhancement element different from the first” 

Si of the SSTN material
Si is 13.3 at.% in Table 1





It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhou’s beneficial SSTN phase change material to the teachings of Fang such that the SSTN phase change memory material is used for Breitwisch’s phase change memory layer for the purpose of employing an improved phase change memory material that provides more stable and reliable electrical performance than the nitrogen-free  phase-change memory cells and to increase memory endurance to 107 cycles (see Zhou abstract).
With respect to claim 12, Breitwisch and Zhou, combined, further teach the top electrode (Breitwisch col. 7, lines 22-25, explaining Figure 21’s top electrode layer 123 is made from TiN) and the bottom electrode via (Breitwisch col. 4, lines 31 and 34-35, explaining Figure 21’s bottom electrode’s conductive liner 101 is TiN and the bottom electrode’s conductive layer 101 may be TiN) comprise the first enhancement element (Zhou’s SSTN phase change memory compound has N as the “first enhancement element”; see Zhou table above).
With respect to claim 13, Breitwisch and Zhou, combined, teach the insulator layer (Breitwisch col 4, lines 46-48, explaining Figure 21’s insulator 107 may be SiN) comprises the first enhancement element (Zhou’s SSTN phase change memory compound has N as the “first enhancement element”; see Zhou table above).
With respect to claim 16, Breitwisch further teach the bottom electrode is laterally spaced between opposing sidewalls of the PCE, wherein the opposing sidewalls of the PCE are aligned with sidewall of the top electode (see Breitwisch Figure 
With respect to claims 17, 22, and 23, Breitwisch et al. further teach the bottom electrode via (Fig. 21: 101/102/109) comprises:
a conductive structure (Fig. 21: 101, 102, 109) comprising a first material (col. 4, line 34-35: conductive body 101, besides being titanium nitride, which is the same as the conductive liner 102 as required by claim 23, the conductive body 101 may also be tungsten or copper, which is different from the conductive liner 102 as required by claim 17); and
a conductive liner (Fig. 21: 102) comprising a second material (col. 4, lines 31 and 34-35, explaining Figure 21’s bottom electrode’s conductive liner 101 is TiN) different from the first material, wherein the conductive liner cups a bottom surface of the conductive structure and laterally encloses the conductive structure (the liner 102 has u shape, see Fig. 21).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Breitwisch et al., Zhou et al., and Happ et al. (US 20080019170).
Breitwisch and Zhou teach the limitations of claim 4 and provide a phase change memory device employing a single storage layer of a quaternary compound, namely SSTN, as discussed above, which satisfies the quaternary chalcogenide compound required by claim 4 (i.e., a chalcogenide material comprising a first element, a chalcogen element, a first dopant, and a second dopant, where the second dopant’s at.% is less than the first dopant’s at%, and the first dopant’s at.% is less than both the first element’s at.% and the chalcogen’s at.%; see Zhou table above).

Happ et al. teach a multistate phase change memory that employs three phase change data storage layers (see Fig. 4A: 210a, 210b, and 210c). Happ explain that traditional multistate phase change memory use the intermediate states, requires careful control of the amount of crystalline material coexisting with the amorphous material and use of substantially similar current and voltage pulses to reliably and repeatably program those states (see para. 6 and 7). However, fabrication fluctuations, electrical noise, temperature variations and other temporal fluctuations prevent correct resistance values from being programmed, even though the same current and voltage pulses are used (see para. 7). Happ explains the solution to this problem of reliably programming intermediate states by not using intermediate states and instead employing three different phase change data storage layers, such that multistate memory function can be realized (see para. 75, explaining how the three storage portions of Fig. 2A are used to realize four data states; Figure 4A relies upon the same principle, per para. 100).
In the Figure 4A embodiment, Happ et al. teach desirability to employ different phase change compounds for each layer such that the crystallization temperature can be different for the layers, which facilitates control over the transition of each phase change layer during programming (see para. 101). Happ et al. teach and suggest a list of compatible materials, notably SbTe compounds similar to Breitwisch and Zhou.
Happ et al. further explain the first storage layer is thicker than the second storage layer and the second storage layer is thicker than the third storage layer (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Happ’s multi-layer phase change memory to the teachings of Breitwisch and Zhou, such that the phase change memory structure of Breitwisch and Zhou employs three stacked phase change memory storage layers using Zhou and Happ’s teachings to the materials for each layer as a guide, for Happ’s reasons discussed above (see Happ para. 6, 7, 73, 74, 75, 100, and 101).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Im et al. (US 20090280599) teach an alternate antimony-tellurium (Sb-Te) phase change memory that may additionally be doped with “enhancement element” such as nitrogen (N), carbon (C).

    PNG
    media_image6.png
    356
    712
    media_image6.png
    Greyscale

Lee (US 20060226411) teach a multibit phase change memory that employs three distinct phase change layers (see Markup).

    PNG
    media_image7.png
    642
    964
    media_image7.png
    Greyscale
 
Klersy (US 20020017701) teach a phase change memory using a bottom 

    PNG
    media_image8.png
    752
    819
    media_image8.png
    Greyscale

Beckman (US 20200161372) explains the purpose of a conductive liner is to prevent conductive material from contaminating the surrounding semiconductor structure. 
Xu et al. (US 2013/0075688) disclose a phase change memory device with an 
Noh et al. (US 2007/0200108) teach a related phase change memory cell with the bottom electrode via is spaced laterally between opposing sidewalls of the PCE, wherein the opposing sidewalls of the PCE are aligned with sidewall of the top electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        04/29/2021

/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Payne, 606 F.2d 303, 315 (CCPA 1979) (“References relied upon to support a rejection under 35 USC 103 must provide an enabling disclosure, i.e., they must place the claimed invention in the possession of the public. An invention is not ‘possessed’ absent some known or obvious way to make it.”) (emphasis original) (internal citations omitted).